DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement filed September 29, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The disclosure is objected to because of the following informalities: Undefined acronyms/symbols, such as "WiMAX", "IEEE", "Ev-DO", "IISPA+", IISDPA+", IISUPA+, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "a first side", as recited in claim 1, line 8, is unclear as to whether said limitation is the same as or different from "two or more rounded sides", as recited in claim 1, line 5.
The claimed limitation of "a second side", as recited in claim 1, line 10, is unclear as to whether said limitation is the same as or different from "two or more rounded sides", as recited in claim 1, line 5.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4 and 8, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (IEEE Transactions on Electron Dev., 2013) in supported by Bescond et al., (IEDM Tech. Dig., 2005), Wang et al. (IEDM Tech. Dig., 2005) and Koong et al. (Jpn. J. Appl. Phys., 2010).
As for claim 1, Mori et al., Bescond et al., Wang et al. and Koong et al. show in Fig. 1 (Bescond, Wang and Koong) and related text an apparatus, comprising: 
a germanium nanowire formed on a substrate along a predetermined confinement orientation (Mori: Sec. B; Bescond: Abstract), wherein the germanium nanowire has a carrier transport direction of x=<110> to cause a quantum confinement along a cross-section of the germanium nanowire in a y-z plane (Mori: Sec. I, Col. 2, lines 3-7 and 20-24; Table 1; Bescond: Table 1; Wang: Fig. 1, table 1; Koong: Table 1), wherein the germanium nanowire has two or more rounded sides between a first terminal end (a portion of VS away from the nanowire) and a second terminal end (a portion of VD away from the nanowire) (Wang: Fig. 1; Koong: Fig. 1), the second terminal end opposite the first terminal end, and wherein the germanium nanowire consists of germanium; 
a first doped region of the germanium nanowire at a first side of the germanium nanowire to define a source; 
a second doped region of the germanium nanowire at a second side of the germanium nanowire to define a drain; and 
a gate dielectric and a gate electrode formed completely around the germanium nanowire between the source and the drain (Bescond, Wang and Koong: Fig. 1).



As for claim 4, Mori et al., Bescond et al., Wang et al. and Koong et al. show a source contact (a portion of VS near the nanowire(/layer between VS and source)) at the first side of the germanium nanowire to cover the circular cross-section and a drain contact (a portion of VD near the nanowire(/layer between VD and drain)) at the second terminal to cover the circular cross-section ((Bescond,) Wang and Koong: Fig. 1).

As for claim 8, Mori et al., Bescond et al., Wang et al. and Koong et al. show the germanium nanowire is an n-type formed by doping the source and the drain using n-type dopants (Wang and Koong: Table 1).

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9 and 11, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mori et al. (IEEE Transactions on Electron Dev., 2013), Bescond et al. (IEDM Tech. Dig., 2005), Wang et al. (IEDM Tech. Dig., 2005) and Koong et al. (Jpn. J. Appl. Phys., 2010) in view of Bryant et al. (2011/0095267).
Mori et al., Bescond et al., Wang et al. and Koong et al. show 

a first p-type doped region of the second germanium nanowire at a first side of the second nanowire to define a source; 
a second p-type doped region of the second germanium nanowire at a second side of the second nanowire to define a drain; and 
a second gate dielectric formed over the germanium nanowire between the source and the drain of the second germanium nanowire (Wang and Koong: Table 1).

As for claim 11, the first doped region and the second doped region of the germanium nanowire are a part of an n-type complementary metal oxide semiconductor transistor and the first p-type doped region and the second p-type doped region of the second germanium nanowire are a part of a p-type complementary metal oxide semiconductor transistor (Mori: Sec. I, Col. 1, lines 9-12; Wang and Koong: Table 1).
Alternative, Bryant et al. teach in Figs. 3C, 6A, 6B, 8, 9 and related text:
As for claim 9, a second germanium nanowire 38 formed on the substrate 12 along the predetermined confinement orientation; 
a first p-type doped region 34/18 of the second germanium nanowire at a first side of the second nanowire to define a source 50; 
a second p-type doped region 36/20 of the second germanium nanowire at a second side of the second nanowire to define a drain 52; and 
a second gate dielectric formed over the germanium nanowire between the source and the drain of the second germanium nanowire ([0041]; [0053]-[0055]; Fig. 8).

As for claim 11, the first doped region and the second doped region of the germanium nanowire are a part of an n-type complementary metal oxide semiconductor transistor and the first p-type doped region and the second p-type doped region of the second germanium nanowire are a part of a p-type complementary metal oxide semiconductor transistor ([0054]-[0055]; Fig. 8).
Mori et al., Bescond et al., Wang et al., Koong et al. and Bryant et al. are analogous art because they are directed to nanowire FETs and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mori et al., Bescond et al., Wang et al. and Koong et al. with the specified feature(s) of Bryant et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to form a p-type complementary metal oxide semiconductor transistor including a second germanium nanowire formed on the substrate along the predetermined confinement orientation, as taught by Bryant et al., in Mori et al., Bescond et al., Wang et al. and Koong et al.'s device, in order to use an application which requires a complementary metal oxide semiconductor transistor, reduce size and cost of the device.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (IEEE Transactions on Electron Dev., 2013), Bescond et .
As for claim 10, Mori et al., Bescond et al., Wang et al. and Koong et al. disclosed substantially the entire claimed invention, as applied to claim 9 above, including the predetermined confinement orientation is formed by a <110> cut (Mori: Sec. I. Col. 3, line 20; Sec II(B); Table I; Wang: Fig. 1).
Mori et al., Bescond et al., Wang et al. and Koong et al. do not disclose the substrate is a silicon substrate having a (100) surface.
Bryant et al. teach in Figs. 3C, 6A, 6B, 8, 9 and related text the substrate 12 is a silicon substrate having a (100) surface ([0033] lines 12-14; [0065], lines 6-11).
Mori et al., Bescond et al., Wang et al., Koong et al. and Bryant et al. are analogous art because they are directed to nanowire FETs and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mori et al., Bescond et al., Wang et al. and Koong et al. with the specified feature(s) of Bryant et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the substrate being a silicon substrate having a (100) surface, as taught by Bryant et al., in Mori et al., Bescond et al., Wang et al. and Koong et al.'s device, in order to ease integration of electronic applications, reduce manufacturing costs and improve mobility of the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed on January 7, 2022 have been fully considered but they are not persuasive.
Applicant argues that " Applicant teaches and claims in claims an apparatus including a germanium nanowire having two or more rounded sides between a first terminal end and a second terminal end, the second terminal end opposite the first terminal end. Applicant does not understand the cited references of record, taken individually or in combination, as disclosing at least this feature of Applicant's claims" because "the circular cross-sections of Wang as each including only a single rounded side in the cross-section. As such, Applicant does not understand Wang as disclosing a nanowire with a cross-section having two or more rounded sides. Thus, Wang does not disclose an apparatus including a germanium nanowire having two or more rounded sides between a first terminal end and a second terminal end, the second terminal end opposite the first terminal end, as is required by Applicant's claims. That is, Wang fails to disclose each and every feature of Applicant's claims".
The examiner disagrees because Mori (Sec. I, Col. 2, line 23) in supported by Wang and/or Koong (Fig. 1) discloses that germanium nanowire is cylindrical with a circular-section. 
It is well known in the art that a cylinder is a three-dimensional shape consisting of two parallel circular bases/sides, joined by a rounded/curved surface.
Therefore, the cited references of record, taken individually or in combination, disclose the feature of "a germanium nanowire having two or more rounded sides 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/
Primary Examiner, Art Unit 2811